UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

pone nee eee aoe i nnnneX
EKOW DEBRAH BARTELS,

Plaintiff,

: ORDER REGARDING

Vv. : SEALED DOCUMENTS
STEW LEONARD’S YONKERS, LLC, : 19 CV 5951 (VB)

Defendant. :
pene ee eee nnn enn nee eeeeennenenennenen anne x

The Court having So Ordered a Stipulation and Order Regarding Confidential
Information on November 12, 2019, which, among other things, provides for the filing of
documents under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in Section 6 of the Court’s Electronic Case Filing Rules &
Instructions, as well as the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records;

2. As soon as practicable, but in no event later than ten calendar days after having filed
paper copies of the submitted materials, the submitting party shall electronically file
with the Court, for its public file, a copy of the submitted materials with the
Confidential Material redacted;

3. A full and unredacted courtesy copy of any submission of documents filed under seal
shall be provided to Chambers as soon as practicable, marked “Chambers Copy” and
“Contains Confidential Information Filed Under Seal.”

Dated: November 12, 2019
White Plains, NY

SO ORDERED:

Wu

Vincent L. Briccetti
United States District Judge

 
